Dismissed and Memorandum Opinion filed January 10, 2012.




                                           In The

                          Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00867-CR
                                    ____________

                      MARQUES NATHAN GRANT, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 337th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 1302711


                            MEMORANDUM OPINION

       A written request to withdraw the notice of appeal in this case, personally signed by
appellant, has been filed with this court. See TEX. R. APP. P. 42.2. Because this court has
not delivered an opinion, we grant appellant’s request.

       Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.

                                      PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish - TEX. R. APP. P. 47.2(b)